DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Preliminary Amendment filed December 16, 2019 has been entered and considered with the Office Action below.

Drawings
The drawings were received on December 16, 2019.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4:  The term "about" in claim 4 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close to or far from 1 Hz the frequency can be and still be considered “about 1 Hz”.  See MPEP 2173.05(b)(III)(A) reproduced below.

2173.05(b)    Relative Terminology [R-08.2017]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The use of relative terminology in claim language, including terms of degree, does not automatically render the claim indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Seattle Box Co., Inc. v. Industrial Crating & Packing, Inc., 731 F.2d 818, 221 USPQ 568 (Fed. Cir. 1984). Acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

III.    APPROXIMATIONS 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A.    "About" 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In determining the range encompassed by the term "about" , one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, in another case, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


	
Regarding claim 9:  There is insufficient antecedent basis for “the rat hole”.

Regarding claims 10 and 11:  These claims are rejected due to their dependence on claim 9. 

Regarding claim 12:  There is insufficient antecedent basis for “the wellhead pressure”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anisur Rahman et al. (US 2016/0201452, Anisur).

Regarding claim 1:  Anisur discloses a method for determining cross-flow Abstract in an injection well 10, comprising the steps:
(a)    injecting a fluid into a well [0023];
(b)    shutting-in the well [0078];
[0078], [0079];
(d)    constructing a characteristic curve Fig 5, 6; and
(e)    identifying late wellbore storage [0102]-[0107].

Regarding claim 15:  Wherein the method includes the further steps of isolating one or more injection intervals [0102].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anisur in view of Santarelli (GB 2539001 A).

Regarding claim 2:  Anisur discloses all of the limitations of the above claim(s) except for the pressure being measured at the wellhead.
2:30-3:15.  Santarelli further discloses that pressure gauges 94 can be used to measure pressure at the wellhead 38 – 11:6-13 where that pressure is used in the injection test.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Anisur so that pressure was measured at the wellhead as taught by Santarelli in order to have been able to determine the presence of natural fractures in the wellbore 2:20-3:15.

Regarding claim 3:  Wherein the method of Anisur, as modified by Santarelli, includes measuring pressure continuously during shut-in [0078], [0079] of Anisur and 2:20-3:15 of Santarelli.

Regarding claim 4:  Wherein the pressure is measured at a frequency of around 1 Hz 11:23-12:25 of Santarelli.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anisur in view of “Pressure Behavior of Layered Reservoirs With Crossflow” (provided by Applicant and referred to hereinafter as Pressure).

Anisur discloses all of the limitations of the above claim(s) except for the duration of cross-flow being measured on the characteristic curve by the time duration of a slope of the late wellbore storage.
pg. 406 and Figures 1-12.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Anisur so that the duration of the cross-flow was measured on a characteristic curve by the time duration of a slope of the late wellbore storage as taught by Pressure in order to have been able to determine what regime the cross-flow was in pg. 407, 2nd column.

Claims 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anisur in view of “The Sanding Mechanism of Water Injectors and their Quantification in Terms of Sand Production: Example of Buzzard Field (UKCS)” (provided by Applicant and referred to hereinafter as Sanding).

Regarding claims 6 and 7:  Anisur discloses all of the limitations of the above claim(s) except for the shut-in being a hard shut-in or a shut-in that created a water hammer pressure wave. 
Sanding discloses the effect of cross-flow and water hammers on the production of sand in injection wells.  Sanding discloses that one of the mechanisms that causes sand production is the water hammer effect or the “sudden pressure decrease occurring when the pumps are closed more or less suddenly” pg. 5.  This is also known as a hard shut-in.  Fig 7.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Anisur so that the shut-in was a hard shut-in or created a water hammer pressure wave as taught by Sanding in order to have been able to determine the degree of sand production in the well pg. 7-8, Fig 7.

Regarding claim 8:  Anisur, as modified above, discloses all of the limitations of the above claim(s) except for a last injection rate of fluid into the well at step (a) being calculated to provide sufficient water hammer amplitude without damaging the well.
Sanding discloses using different mechanisms, including cross-flow and water hammer pressure, to determine the quantity and concentration of sand production pg. 7-9.  Sand production will damage a well.  
As such, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Anisur so that a last injection rate was calculated to provide a water hammer that would not damage the wellbore, as suggested by Sanding, in order to have reduced the likelihood of sand production in the well.  This would have achieved the predictable result of increasing the usefulness and lifespan of the injection well.

Regarding claims 9-12:  Anisur, as modified, disclose using the measurements of such mechanisms as water hammer pressure to determine sand production quantity and pg. 7-9 of Sanding.  Anisur, as modified, discloses all of the limitations of the above claim(s) except for using the water hammer pressure to identify the presence of sand, debris, or fill in a rat hole or to identify that the rat hole is free from debris.
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the process of Anisur, as modified, could be used to determine if a rat hole was filled, how much the rat hole was filled, or if the rat hole was free of debris as Sanding discloses using water hammer pressure to determine sand production quantity and concentration Fig 7, pg. 7-9.  This would have achieved the predictable results of allowing the operator to determine future courses of action in the injection well.

Regarding claim 12:  Anisur, as modified, discloses all of the limitations of the above claim(s) except for the measurements of the wellhead pressure being used determine cross-flow in the well.
However Sanding also discloses that the mechanisms, i.e. cross-flow and water hammer pressure, vary by known orders of magnitude pg. 7-9 with the water hammer pressure being measured at the surface, i.e. wellhead pressure.  As such, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the cross-flow in a well could be determined if the water hammer pressure was known.  This would have achieved the predictable result of being able to account for all sand causing mechanisms when determining future courses of action in the injection well.

Regarding claim 13:  Anisur discloses all of the limitations of the above claim(s) except for the method including the initial step of establishing an injectivity index decrease across shut-in.
Sanding discloses that it is beneficial to know the injectivity index at shut-in pg. 5, last paragraph.  Sanding also shows how the injection rate, related to injectivity, decreases across shut-in Fig 5.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Anisur so that the method included the initial step of establishing an injectivity index decrease across shut-in been able to then calculate the future production rate pg. 5, last paragraph.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anisur in view of Dusterhoft (US 2014/0122640, Dust).

Anisur discloses all of the limitations of the above claim(s) except for the method including the further step of performing a sand strength analysis to establish risk of sand production.
Dust discloses some of the causes of sand production in a wellbore [0051].  These include sand strength as the wellbore stability, i.e. sand production, depends on sand strength [0051].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Anisur to include the further step of performing a sand strength analysis in order to have been able to establish [0051].  This would have achieved the predictable result of allowing one to estimate future sand production and allow the operator to determine future courses of action in the injection well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
4/20/2021